Citation Nr: 0106849	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  96-45 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral defective 
hearing and, if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to Agent Orange or 
secondary to service-connected disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  According to the veteran's Defense Department Form 
214, he was a light weapons infantryman in service; he was 
awarded the Bronze Star Medal and the Purple Heart.

The issue of entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to Agent 
Orange or secondary to service-connected disability, will be 
addressed in the remand portion of this action.


FINDINGS OF FACT

1.  Service connection was denied for hearing loss by the 
Board in November 1994.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has been received since the November 1994 Board 
decision.

3.  Bilateral defective hearing originated in service.

4.  Tinnitus originated in service.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for bilateral defective hearing has 
been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  Bilateral defective hearing was incurred in service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection for hearing loss disability was denied by 
the Board in a Nobember 1994 decision.  

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104(b) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Evidence on file at the time of the November 1994 Board 
decision consisted of the veteran's service medical records, 
VA examination reports from May 1968 to January 1992, and VA 
outpatient records from May 1982 to August 1992.  The 
evidence previously of record included no medical evidence of 
hearing loss disability in service or of a nexus between 
current hearing loss disability and service.  The evidence 
added to the record since the November 1994 decision includes 
an October 1999 statement from Stella V. Spencer, M.A., a 
clinical audiologist.  She stated that she examined the 
veteran in May 1996, that exposure to weapons fire for even a 
short time, especially without ear protection, can cause 
permanent hearing loss and that any artillery fire to which 
the veteran was exposed in service contributed to his current 
hearing loss.  This medical evidence of a nexus between 
current hearing loss and service is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the October 
1999 statement is new and material, and the claim for service 
connection for bilateral defective hearing is reopened.

II.  Service Connection

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the issues on appeal were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In view of the Board's favorable disposition of these claims, 
there is no prejudice to the veteran as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2000).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2000).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

According to the service medical records, the veteran's 
hearing was within the VA definition of normal, including on 
audiometry examination for service discharge in March 1968.  
The veteran's service medical records do not contain any 
complaint, finding, or diagnosis of tinnitus.

On VA examination in May 1968, it was noted that the 
veteran's ears were normal and that he did not have any 
hearing loss.

VA outpatient records dated in May 1982 reveal complaints of 
bilateral hearing loss with exposure to acoustic trauma in 
service; the veteran said that he had been told by a private 
specialist that he had "nerve deafness."

According to an August 1982 letter from a VA physician, the 
results of an examination of the veteran were normal except 
for high frequency hearing loss in the left ear.

The veteran did not report any hearing loss or tinnitus on VA 
examination in August 1988, and his ears and hearing were not 
examined.  His complaints on VA examination in August 1990 
included that his ears were bad; his ears and hearing were 
not examined.  His complaints on VA examination in January 
1991 included decreased hearing; his ears and hearing were 
not examined.  

He complained on VA examination in January 1992 of hearing 
loss and constant ringing in both ears since 1967.  
Audiometry examination revealed average pure tone thresholds 
at the relevant frequencies of 29 in the right ear, with 
speech recognition ability of 96 percent, and of 63 in the 
left ear, with speech recognition ability of 80 percent.  
Bilateral sensorineural hearing loss and bilateral, constant 
tinnitus aurium were diagnosed.

VA outpatient records dated in August 1992 reveal a notation 
of bilateral tinnitus; the diagnosis was question of partial 
deafness.

The veteran's complaints on VA examination in June 1995 
included loss of hearing; his ears and hearing were not 
examined.  

A VA audiological evaluation was conducted in February 1996.  
Puretone thresholds at the relevant frequencies were 40 
decibels or greater beginning at 2000 hertz on the right and 
at 500 hertz on the left.  It was noted that puretone results 
were not in agreement with speech audiometry in the left ear.

The veteran testified at his personal hearing at the RO in 
March 1999 that he had been subjected to severe acoustic 
trauma in service, including machine gun and cannon fire, 
which resulted in loss of hearing and ringing in his ears.

According to statements in support of the veteran's claim 
from his wife, cousin and sister-in-law, which were received 
by VA in April 1999, the veteran's hearing on his return from 
service was not as good as it was when he enter the service.  
According to a letter from Cathy Cich, R.N., which was 
received by VA in April 1999, she has known the veteran for 
quite a few years and he has always had a hearing deficit, 
which has gotten worse over the years.  

The veteran's testimony at his video conference before the 
undersigned in January 2001 was consistent with his testimony 
in March 1999.

As noted above, the record also includes the October 1999 
statement of Stella V. Spencer, M.A. of a nexus between the 
veteran's current hearing loss and his exposure to acoustic 
trauma in service.

The evidence shows that the veteran was a light weapons 
infantryman in Vietnam who was exposed to acoustic trauma and 
earned a Purple Heart and a Bronze Star.  Although there is 
no medical evidence of hearing loss in service, there is 
evidence of hearing loss beginning in 1982.  The veteran 
complained on VA examination in January 1992 of hearing loss 
in both ears since 1967, and bilateral sensorineural hearing 
loss was diagnosed.  Lay statements, received by VA in April 
1999, from the veteran's wife, cousin, and sister-in-law 
attest to the veteran's loss of hearing on his return from 
service, and a statement from a registered nurse who has 
known the veteran for a number of years also notes a history 
of hearing loss.  Moreover, the clinical audiologist stated 
in October 1999 that exposure to heavy gunfire even for a 
short period of time can cause permanent hearing loss and 
opined that any artillery fire the veteran was exposed to in 
service did contribute to his current bilateral hearing loss.  
Therefore, the Board finds that service connection is 
warranted for bilateral defective hearing.

With respect to tinnitus, the evidence shows that the veteran 
complained on VA examination in January 1992 of constant 
ringing in both ears since 1967 and bilateral bilateral 
tinnitus aurium was diagnosed.  It was noted in October 1999 
by a clinical audiologist who had examined the veteran in May 
1996 that the veteran had significant bilateral sensorineural 
hearing loss, that heavy gunfire even over a short period of 
time could cause permanent hearing loss and tinnitus, 
especially in the absence of hearing protection, and that any 
artillery fire the veteran was exposed to did contribute to 
his current hearing status.  Consequently, since there is 
evidence that the veteran was exposed to acoustic trauma in 
service, that he has complained of tinnitus associated with 
acoustic trauma and hearing loss for a number of years, and 
that a clinical audiologist supports the presence of an 
association between exposure to weapons fire and the 
subsequent incurrence of tinnitus, the Board finds that 
service connection is warranted for bilateral tinnitus.


ORDER

Service connection for bilateral defective hearing and for 
bilateral tinnitus is granted.


REMAND

The VCAA is also applicable to the veteran's claim for 
service connection for peripheral neuropathy.  The veteran 
has contended that he has peripheral neuropathy of the right 
hand due to service exposure to Agent Orange or as secondary 
to his service-connected shell fragment wound of the right 
arm and shoulder.  Post-service examination of the right 
upper extremity has disclosed decreased sensation in the 
right upper extremity, including the hand.  Nerve conduction 
studies in January 1988 revealed very slight delay at the 
elbow segment and an electromyogram in June 1997 revealed 
mild demyelinating peripheral neuropathy.  The Board notes 
that there is no physician's opinion on file on the etiology 
of the veteran's peripheral neuropathy.  

Based on the above, the Board finds that additional 
development is required to comply with the provisions of the 
VCAA.  Accordingly, the claim for service connection for 
peripheral neuropathy is REMANDED to the RO for the following 
actions:

1.  The appellant should be 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, including VA, who may 
possess additional records pertinent 
to his pending claim.  After 
obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent, and 
etiology of any currently present 
peripheral neuropathy.  The claims 
folder, including a copy of this 
REMAND, must be made available to 
the examiner for study, and the 
examination report must reflect that 
the claims folder was reviewed. Any 
necessary tests or studies should be 
conducted, and all findings should 
be reported in detail.  After review 
of all of the material in the claims 
file, the examiner should provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present peripheral neuropathy is 
etiologically related to service, 
including exposure to Agent Orange, 
or was caused or chronically 
worsened by the service-connected 
residuals of a shell fragment wound 
of the right arm and shoulder.  The 
rationale for all opinions expressed 
should also be provide.

4.  The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
provisions of the VCAA.

5.  Then, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, he and 
his representative should be 
provided a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
REMAND the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals




 



